UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6844


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ERIC BRANCH, a/k/a Cream,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:12-cr-00339-D-1)


Submitted: December 17, 2021                                      Decided: January 4, 2022


Before AGEE, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Branch, Appellant Pro Se. David A. Bragdon, Assistant United States Attorney,
Jennifer P. May-Parker, Assistant United States Attorney, Lucy Partain Brown, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eric Branch appeals the district court’s order denying his motion for compassionate

release. We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. United States v. Branch, No. 5:12-cr-00339-D-

1 (E.D.N.C. May 21, 2021). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                            2